Exhibit 10.2

 

Crocs, Inc.

2007 Equity Incentive Plan

(As Amended and Restated)

 

Restricted Stock Unit Agreement

(Executive)

 

Name of Participant:

 

No. of Service-Based Units Covered:

Date of Grant:

 

Target No. of Performance-Based Units Covered (the “Target Award”):

 

Vesting/Payment Schedule:

 

1.          The “Service Based Unit” will vest in installments in accordance
with the schedule set forth in Section 3(b) below.

 

2.          The number of “Performance-Based Units” that the Participant may
earn under this Agreement (the “Earned Units”) shall range from 0% to 200% of
the Target Award, as determined by the achievement of the performance
measure(s) set forth in Section 3(c) below.  The Earned Units will vest in
accordance with the schedule set forth in Section 3(c) below.

 

This is a Restricted Stock Unit Agreement (the “Agreement”) effective as of the
Date of Grant specified above, between Crocs, Inc., a Delaware corporation (the
“Company”), and you, the Participant identified above.

 

Recitals*

 

A.            The Company maintains the Crocs, Inc. 2007 Equity Incentive Plan
(the “Plan”), which is incorporated herein by reference and is made a part of
this Agreement as if fully set forth herein.

 

B.            Under the Plan, the Compensation Committee (the “Committee”) of
the Board of

 

--------------------------------------------------------------------------------

* Any capitalized term used in this Agreement shall have the meaning set forth
in this Agreement (including in the table at the beginning of this Agreement)
or, if not defined in this Agreement, set forth in the Plan as it currently
exists or as it is amended in the future.

 

--------------------------------------------------------------------------------


 

Directors administers the Plan and has the authority to determine the Awards to
be granted under the Plan.

 

C.            The Committee has determined that you are eligible to receive an
award under the Plan in the form of restricted stock units.

 

NOW, THEREFORE, the Company hereby grants such an award to you subject to the
following terms and conditions:

 

Terms and Conditions

 

1.             Grant of Restricted Stock Units.  You are granted the number of
Service-Based Units and the target number of Performance-Based Units
(collectively, “Units”) specified in the table at the beginning of this
Agreement.

 

2.             Value of Units.  Each Unit represents the right to receive one
share of the Company’s common stock (a “Share”), subject to the terms and
conditions set forth below.  The value of a Unit is based on the value of an
underlying Share.

 

3.             Payment of Benefits.

 

(a)           Generally.  Payment of vested Units subject to this Agreement
shall be made by the Company delivering one Share for each vested Unit, subject
to the tax withholding provisions of Section 12.

 

(b)           Vesting of Service-Based Units.  Subject to Section 5 below, if
you have continuously been employed by the Company or an Affiliate from the Date
of Grant, then the Service-Based Units will vest as follows:

 

[Vesting terms]

 

(c)           Vesting of Performance-Based Units.  Subject to Section 5 below,
if you have continuously been employed by the Company or an Affiliate from the
Date of Grant, then the Performance-Based Units will become earned and will vest
as follows:

 

[Vesting terms]

 

(d)               Payment. Delivery of Shares in payment of the Units will occur
within 30 days after the date of vesting, and you shall have no power to affect
the timing of such issuance.  Such issuance will be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, and shall be in complete satisfaction
of such vested Units.  If the Units that vest and become payable include a
fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to delivery of Shares as provided herein.  If the
ownership of or issuance of Shares to you as provided herein is not feasible due
to applicable exchange controls, securities or tax laws or other

 

--------------------------------------------------------------------------------


 

provisions of applicable law, as determined by the Committee in its sole
discretion, you or your Successor shall receive cash proceeds in an amount equal
to the Fair Market Value (as of the date vesting occurs) of the Shares otherwise
issuable to you, net of any amount required to satisfy withholding tax
obligations as provided in Section 12.

 

(e)           Effect.  Whenever the Company shall become obligated to make
payment in respect of a Unit subject to this Agreement, all of your rights with
respect to such Unit, other than the right to such payment, shall terminate and
be of no further force or effect and such Unit shall be cancelled.

 

4.             Accrual and Payment of Cash Dividends.  In the event the Company
pays cash dividends on its Shares on or after the date of this Agreement, the
Company will credit, as of the dividend record date, an amount of cash dividend
equivalents to your account.  The amount of the dividend equivalents credited
will be determined by multiplying the number of Units credited to your account
as of the dividend record date pursuant to this Agreement times the dollar
amount of the cash dividend per Share.  Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate, as provided in
Sections 3, 5 or 6 of this Agreement.  Any dividend equivalents accrued on Units
that are forfeited in accordance with this Agreement shall also be forfeited.

 

5.             Death, Disability or Retirement; Fundamental Change.  If your
employment with the Company and all of its Affiliates terminates because of
death, Disability or Retirement, the Committee may, in its sole discretion, but
shall not be obligated to, provide for the vesting of the Units based on such
factors or criteria as the Committee, in its sole discretion, may determine.  In
the event of a proposed Fundamental Change or a Change of Control, the Committee
may, in its sole discretion, but shall not be obligated to, declare, and provide
written notice to you of the declaration that each outstanding Unit, whether or
not earned (if applicable) or vested, will become earned (if applicable) and
will vest and be paid in accordance with Section 3 above at the time of, or
immediately before the occurrence of the Fundamental Change or Change of
Control.

 

7.             No Transfer.  The Units may not be pledged, assigned or
transferred except as expressly provided in Section 6(c) of the Plan.

 

8.             No Stockholder Rights Until Payment.  You shall not have any of
the rights of a stockholder of the Company in connection with the award of Units
unless and until Shares are issued to you upon payment of the Units.

 

9.             Adjustments for Changes in Capitalization.  The Units shall be
subject to adjustments for changes in the Company’s capitalization as provided
in Section 17 of the Plan.

 

10.           Interpretation of This Agreement. All decisions and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon you and the
Company. If there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern.

 

--------------------------------------------------------------------------------


 

11.           Discontinuance of Service. Neither this Agreement nor the award of
Units shall confer on you any right with respect to continued employment with
the Company or any of its Affiliates, nor interfere in any way with the right of
the Company or any Affiliate to terminate such employment. Nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between you and the Company or any Affiliate.

 

12.           Tax Withholding.  As a condition precedent to making a payment
hereunder, you shall be required to pay to the Company (or the Affiliate
employing you), in accordance with the provisions of Section 15 of the Plan, an
amount equal to the amount of any required domestic or foreign tax withholding
obligation, including any social security obligation.  The Company (or the
Affiliate employing you) may withhold Shares equal in value to the amount of
such tax withholding obligation, or may permit you to arrange for the
satisfaction of such tax withholding obligation by payment of the estimated tax
obligation to the Company (or the Affiliate employing you).  Payment may be made
by electronic transfer, check or authority to withhold from salary.

 

13.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

14.           Section 409A.  Payments made pursuant to this Agreement are
intended to qualify for an exemption from Code Section 409A.  Notwithstanding
any other provision in this Agreement and the Plan, the Company, to the extent
it deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify this Agreement and/or the
Plan so that the Units granted to you qualify for exemption from or comply with
Code Section 409A; provided, however, that the Company makes no representations
that the Units shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Units.  By
accepting this Award, you shall be deemed to have waived any claim against the
Company and its affiliates with respect to any such tax, economic and legal
consequences.  Also notwithstanding the foregoing, if at the time of a scheduled
vesting date, including one provided for under Paragraph 3 of this Agreement,
you are a “specified employee” of the Company within the meaning of that term
under Section 409A and as determined by the Company, and payment would be
treated as a payment made on “separation from service” within the meaning of
that term under Code Section 409A, then, if such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A, the payment shall be delayed until the date which is six months
after the date of such separation from service or if earlier the date of your
death.

 

15.           Award Subject to Plan. The award evidenced by this Agreement is
granted pursuant to the Plan, the terms of which are hereby made a part of this
Agreement.  This Agreement shall in all respects be interpreted in accordance
with the terms of the Plan.  If any terms of this Agreement conflict with the
terms of the Plan, the terms of the Plan shall control, except as the Plan
specifically provides otherwise.

 

--------------------------------------------------------------------------------


 

16.           Binding Effect. This Agreement shall be binding in all respects on
your heirs, representatives, successors and assigns.

 

17.           Choice of Law. This Agreement is entered into under the laws of
the State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

You and the Company have executed this Agreement as of the          day of
                , 20    .

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

CROCS, INC.

 

 

 

 

 

 

By

 

 

Its

 

 

--------------------------------------------------------------------------------

 